DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 27, 2022 has been considered.

Claim Objections

Claim 12 is objected to because of the following informalities: “in” (line 4) should be – with --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11, “the information provided to the user includes an evaluation score” is not described in the original disclosure. For example, the original specification discloses “a provision unit configured to provide a user of the power supply device with information based on an evaluation result of the evaluation unit” (paragraph 0005).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9 recite an incomplete phrase “when the power supply device …” since nothing follows the phrase.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al. (JP 2012/023893) in view of National Grid (definition of “Battery Storage”) and Chen et al. (WO 2014/040310).

Regarding claims 1 and 7, Yoshihisa et al. discloses an information providing device and method (10, Figs. 1, 6) comprising:
a communication interface (receiver of 10, Fig. 6) configured to receive operation information on a power supply device (20A-20C, Fig. 6, power tap 20 is a power supply device, paragraph 0028, line 8) via a network (40) from the power supply device (20A-20C, Fig. 6) that supplies power to an electric apparatus (30B, 30C, Fig. 6) detachably connected thereto (connection port 22 is a plug insertion port, paragraph 0028, lines 11-22; paragraph 0030, lines 1-3); and
at least one processor circuit (13) with a memory (12, Fig. 1), the at least one processor circuit to at least:
evaluate how the power supply device is used (paragraph 0033, lines 1-9; 
the operation of the electric device is based on the current supplied by the power supply device(s); thus, the operation of the electric device is indicative of how each power supply device is used) (see also Abstract, lines 3-6); and
provide a user of the power supply device with information based on an 
evaluation result of the evaluating (paragraph 0032, lines 6-9; paragraph 0029, lines 4-6; paragraph 0035, lines 3-8),
	wherein the operation information includes measurement information indicating a measurement result of voltage and/or a measurement result of current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-9), and
wherein the evaluation of how the power supply device is used by the at least one processor circuit is executed based on the measurement result of the current supplied to the electrical apparatus (paragraph 0033, lines 1-9).

While Yoshihisa et al. does not expressly disclose the measurement result of the voltage supplied to the electrical apparatus, the limitation is optional since it is recited in the alternative.

Yoshihisa et al. does not expressly disclose each power supply device including an
engine generator and/or a storage battery.

National Grid discloses that storage battery releases/dissipates power (page 1,
paragraph 1).

While National Grid does not disclose a power supply device including an
engine generator, this limitation is optional since it is recited in the alternative.

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide each power supply device of Yoshihisa et al. with a storage battery as discussed by National Grid for the purpose of releasing/dissipating power.

One of ordinary skill in the art would know that the at least one processor circuit
executes stored instructions to perform the above steps.

While Yoshihisa et al. does not expressly disclose the memory (12) comprising
instructions, it would have been obvious to provide the memory with instructions such
that they are executed by the processor circuit, and cause the at least one processor
circuit to perform the above steps.

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide the memory of Yoshihisa et al. with instructions
for the purpose of being executed by the processor circuit, and cause the at least one
processor circuit to perform the above steps.

Yoshihisa et al. further does not disclose
obtain specification information related to specification of the power 
supply device from a database.

Chen et al. discloses
obtain specification information related to specification of the power 
supply device from a database (Abstract, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with obtain specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of evaluating how the power supply device is used.

Yoshihisa et al. further does not disclose the evaluation of how the power supply device is used by the at least one processor circuit is executed based on the
specification information of the power supply device.

Chen et al. discloses the evaluation of how the power supply device is used based on the specification information and the operation information (Abstract, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of, together with operation information disclosed by Yoshihisa et al., evaluating how the power supply device is used.

Regarding claim 3, Yoshihisa et al. discloses
the operation information includes measurement information indicating a measurement result of voltage and/or a measurement result of current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-9), and
and the evaluation of how the power supply device is used based on the type of the electric apparatus (characteristic data of the electric device, paragraph 0033, lines 1-3).

Yoshihisa et al. does not disclose in the evaluation, a type of the electric apparatus is estimated based on the measurement information, and the evaluation of how the power supply device is used based on the estimated type of the electric apparatus.

Yoshihisa et al. discloses measurement information including characteristic data of the
electric device (paragraph 0008, lines 3-4). Accordingly, it would have been obvious to estimate a type of the electric apparatus based on the measurement information including the characteristic data (paragraph 0008, lines 3-4), and evaluate how the power supply device is used based on the estimated type of the electric apparatus. It is noted as discussed above, Yoshihisa et al. discloses evaluating how the power supply device is used based on the electric apparatus (paragraph 0033, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. with estimating a type of the
electric apparatus based on the measurement information for the purpose of evaluating whether the currently supplied current is normal or abnormal based on the type of the electric apparatus.

Regarding claim 4, Yoshihisa et al. discloses 
the operation information includes the measurement information indicating the measurement results of voltage (implied by current, needs voltage to supply current) and current (paragraph 0033, lines 1-9), and
wherein the evaluation of how the power supply device is used by the at least one processor circuit is executed based on power consumption and/or startup power of the electric apparatus based on the measurement information (paragraph 0033, lines 1-9).

However, Yoshihisa et al. does not disclose
the evaluation of how the power supply device is used is based on power consumption and/or startup power of the electric apparatus based on the measurement information and the obtained specification information.

Chen et al. discloses evaluate how the power supply device is used based on the measurement information and the obtained specification information (Abstract, lines 5-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with obtain specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of evaluating how the power supply device is used.

While Yoshihisa et al. does not disclose evaluates how the power supply device is used based on startup power of the electric apparatus, this limitation is optional since it is recited in the alternative form.

Regarding claims 6 and 9, Yoshihisa et al. as modified by National Grid and Chen et al. discloses the power supply device includes a storage battery that stores power supplied to the electric apparatus, as discussed above with regard to claim 1.

Regarding claim 11, Yoshihisa et al. the information provided to the user includes an evaluation result including an electrical device performing an abnormal operation (paragraph 0032, lines 7-9). It would have been obvious to provide the user with a failing evaluation score based on the abnormal operation.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with a failing evaluation score for the purpose of indicating an abnormal operation.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al. in view of National Grid (definition of “Battery Storage”) and Chen et al. as applied to claim 1 above, and further in view of Eschrich et al. (US 2012/0193988).

Regarding claim 5, Yoshihisa et al. discloses measurement information indicating measurement results of the voltage and the current (paragraph 0033, lines 1-12).

However, Yoshihisa et al. as modified by National Grid and Chen et al. does not disclose when the power supply device includes the engine generator, the operation information includes:
fuel consumption information indicating a fuel consumption amount of the engine generator; and
wherein the evaluation of how the power supply device is used by the at least one processor circuit is executed based on the fuel consumption information, the measurement information and the obtained specification information.

Eschrich et al. discloses when the power supply device includes the engine generator (550) (Fig. 8; Abstract, lines 1-2), the operation information includes:
fuel consumption information indicating a fuel consumption amount of the engine generator (monitor fuel consumption of generator, paragraph 0037, lines 9-11);
wherein the evaluation of how the power supply device is used by at least one processor circuit is based on the fuel consumption information, the measurement information and the obtained specification information (by monitoring and controlling DC power, rate of fuel consumption, paragraph 0037, lines 9-11).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. as modified with an engine generator and monitoring fuel consumption and as disclosed by Eschrich et al. for the purpose of evaluating how the power supply device is used.

Further, since Eschrich et al. discloses when the power supply device includes the engine generator (550) (Fig. 8; Abstract, lines 1-2), as discussed above, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the power supply device of Yoshida as modified with an engine generator for supplying voltage and current as suggested by Yoshihisa et al (paragraph 0033, lines 1-12).

Regarding claim 13, Yoshihisa et al. discloses
the information provided to the user includes an advice (notification, paragraph 0006, lines 2-3; paragraph 0008, lines 5-7).

While Yoshihisa et al. as modified by National Grid and Chen et al. does not expressly disclose the advice recommends to change an operation mode of the power supply device when the evaluation result is that there is room for improvement in fuel consumption, Yoshihisa et al. discloses power consumption during use of the electric device can be reduced. However, if the user improperly uses the electric device, there is a problem that power consumption increases (paragraph 0005, lines 2-4) and notify[ing] the user of the advice that the usage of the electric device is to be reviewed because the power consumption of the electric device has increased (paragraph 0041, lines 13-15). Thus, it would have been obvious to recommend to change an operation mode of the power supply device (by changing the power consumption of the electric device) when the evaluation result is that there is room for improvement in power consumption (reduce power consumption).

Yoshihisa et al. as modified by National Grid and Chen et al. does not disclose the power supply device includes the engine generator.
 
Eschrich et al. discloses the power supply device includes the engine generator (550) (Fig. 8; Abstract, lines 1-2), and fuel consumption information indicating a fuel consumption amount of the engine generator (monitor fuel consumption of generator, paragraph 0037, lines 9-11).

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. as modified with an engine generator and monitoring fuel consumption and as disclosed by Eschrich et al. for the purpose of evaluating fuel consumption. Thus, it would have been obvious to recommend to change an operation mode of the power supply device when the evaluation result is that there is room for improvement in fuel consumption (reduce fuel consumption).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihisa et al. in view of National Grid (definition of “Battery Storage”) and Chen et al. as applied to claim 1 above, and further in view of Brooks et al. (US 2020/0301494).

Regarding claim 12, Yoshihisa et al. discloses the information provided to the user includes an advice (notification, paragraph 0006, lines 2-3; paragraph 0008, lines 5-7).

However, while Yoshihisa et al. as modified by National Grid and Chen et al. does not expressly disclose the advice recommends replacing the power supply device when the evaluation result is that the electric apparatus is not suitable for use in the power supply device, Brooks et al. discloses replacing power supply devices having different ratings to change the power ratings and to accommodate a computing device over its operating life (paragraph 0045, lines 8-12). Thus, it would have been obvious to provide the advice to recommend replacing the power supply device when the evaluation result is that the electric apparatus is not suitable for use in the power supply device.

Therefore, it would have been obvious to a person having ordinary skill in the art at the
time the invention was filed to provide Yoshihisa et al. as modified with an advice for the purpose of recommending replacement of the power supply device when the evaluation result is that the electric apparatus (computing device) is not suitable for use in the power supply device.

Response to Arguments

Applicant's arguments filed on September 27, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “[t]he target of the evaluation is not an electric apparatus but a power supply device itself.”
Examiner’s position is that Yoshihisa et al. discloses “receiv[ing] (via management device 10) operation information on a power supply device (20A-20C, Fig. 6, power tap 20 is a power supply device, paragraph 0028, line 8) via a network (40) from the power supply device (20A-20C, Fig. 6) that supplies power to an electric apparatus (30B, 30C, Fig. 6)”. Power tap 20 is a power supply (paragraph 0028, line 8). Thus, the target of the evaluation is a power supply device (20) (see also Abstract, lines 3-6).
Applicants further argue “the target of the evaluation (in Yoshihisa) is not the power tap 20 but the electric equipment 30B or 30C. The power tap 20 does not include an engine generator and/or a storage battery. National grid fails to teach or suggest at least the above elements of claim 1 as amended.”
Examiner’s position, as discussed above, is that Yoshihisa et al. discloses “receiv[ing] (via management device 10) operation information on a power supply device (20A-20C, Fig. 6, power tap 20 is a power supply device, paragraph 0028, line 8) via a network (40) from the power supply device (20A-20C, Fig. 6) that supplies power to an electric apparatus (30B, 30C, Fig. 6)”. Power tap 20 is a power supply (paragraph 0028, line 8). Thus, the target of the evaluation is a power supply device (20). Yoshihisa et al. further discloses the operation information includes measurement information indicating a measurement result of voltage and/or a measurement result of current that the power supply device is supplying to the electric apparatus (paragraph 0033, lines 1-9). In view of National Grid, the power supply device of Yoshihisa can include a storage battery. National Grid discloses a storage battery as a power supply that releases/dissipates power (page 1, paragraph 1).
	Applicants further argue Chen appears to discuss determining whether an abnormal state exists for a monitored system. Chen fails to teach or suggest at least “the evaluation of how the power supply device is used by the at least one processor circuit is executed based on the specification information of the power supply device and the measurement result of voltage and/or current supplied to the electric apparatus” as set forth in claim 1 as amended.”
	Examiner’s position is discussed above. Yoshihisa discloses the evaluation of how the power supply device is used by the at least one processor circuit is executed based on the measurement result of the current supplied to the electrical apparatus (paragraph 0033, lines 1-9). Chen et al. discloses the evaluation of how the power supply device is used based on the specification information and the operation information (Abstract, lines 5-7).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yoshihisa et al. with specification information related to specification of the power supply device from a database as disclosed by Chen et al. for the purpose of, together with operation information disclosed by Yoshihisa et al., evaluating how the power supply device is used.
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 21, 2022